Exhibit 10.2

EXECUTIVE MANAGEMENT BONUS PLAN

AMENDED AND RESTATED EFFECTIVE NOVEMBER 8, 2011

STARBUCKS CORPORATION

 

Purpose  

The purpose of this Executive Management Bonus Plan (the “Plan”) is to increase
shareholder value by providing an incentive for the achievement of goals that
support Starbucks Corporation’s (“Starbucks” or “Company”) attainment of annual
financial and strategic goals.

 

Approval by
Shareholders  

The material terms of the Objective Performance Goals under the Plan will be
submitted for approval by the shareholders of Starbucks on or around March 21,
2012. Shareholder approval of the material terms of the Objective Performance
Goals under the Plan is required to allow bonuses paid upon achievement of the
Objective Performance Goals to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m). This approval shall expire at the end of five (5) Plan Years.

 

Plan Effective Date  

October 3, 2011.

 

Plan Year  

Starbucks fiscal year, which ends on the Sunday closest to September 30.

 

Eligibility  

Starbucks partners serving in positions of executive vice president and above
and other senior officers of the Corporation, as designated by the outside
directors, as defined under Section 162(m), of the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors, are eligible
to participate in the Plan.

 

The executive vice president, Partner Resources and the chief executive officer
have the authority to recommend Participants. The Committee has the sole
authority to designate Participants.

 

Eligibility to participate in the Plan will cease upon termination of the
Participant’s employment, withdrawal of designation by the Committee, transfer
to an ineligible position, termination of the Plan by Starbucks, or if the
Participant engages, directly or indirectly, in any activity that competes with
Starbucks field of business or that could be construed as misconduct, as
determined by the Committee in its sole discretion.

 

If a Participant changes from an eligible position to an ineligible position
during a Plan Year, eligibility to participate will be at the discretion of the
Committee.

 

Target Bonus   The Target Bonus for each Participant shall be established by the
Committee no later than ninety (90) days after the beginning of the applicable
Plan Year. The Target Bonus shall be the amount that would be paid to the
Participant under the Plan if 100% of Objective Performance Goals and, if
applicable, 100% of Individual Goals were met. The Target Bonus may be specified
as a percentage of Base Pay, a specific dollar amount, or according to another
method determined by the Committee. The amount, if any, of the Target Bonus
actually earned by the Participant shall be based on the achievement, as
determined by the Committee, of Objective Performance Goals and, if applicable,
Individual Performance Goals.  

 

Base Pay is the annual pay rate established for the Participant by Starbucks and
in effect on the last day of the applicable Plan Year or, in the case of a
deceased or disabled Participant, on the last day of his or her participation in
the Plan. Starbucks, with Committee approval, may at any time, in its sole
discretion, revise a Participant’s Base Pay.

 

1



--------------------------------------------------------------------------------

Goals

 

Ø      Objective
Performance Goals

 

¡    In accordance with Section 162(m), for each Plan Year, the Committee shall
select one or more of the following measures as the Objective Performance
Goal(s): (i) cash flow; (ii) earnings per share, as adjusted for any stock
split, stock dividend or other recapitalization; (iii) earnings measures; (iv)
return on equity; (v) total shareholder return; (vi) share price performance, as
adjusted for any stock split, stock dividend or other recapitalization; (vii)
return on capital; (viii) revenue; (ix) income; (x) profit margin; (xi) return
on operating revenue; (xii) brand recognition/acceptance; (xiii) customer
satisfaction; (xiv) productivity; (xv) expense targets; (xvi) market share;
(xvii) cost control measures; (xviii) inventory turns or cycle time; (xix)
balance sheet metrics; or (xx) strategic initiatives; provided, however, that
Objective Performance Goals may include any derivations of these measures (e.g.,
income shall include pre-tax income, net income, operating income, etc.), as
specified by the Committee. At the Committee’s discretion, any of these
Objective Performance Goals may differ by Participant and may be used to measure
the performance of the Company as a whole or any business unit or division of
the Company, and may be stated in absolute terms or relative to comparison
companies or indices to be achieved during a period of time.

 

¡    The Committee may provide, no later than ninety (90) days after the
beginning of the applicable Plan Year and while the outcome is substantially
uncertain, that any evaluation of performance with respect to the Objective
Performance Goals for the applicable Plan Year shall include or exclude any one
or more of the following events that occurs during the performance period: (i)
significant acquisitions or dispositions of businesses or assets by the Company;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results; (iv) any reorganization and restructuring programs; (v)
extraordinary items as described in Accounting Standards Codification section
225-20-20; (vi) significant, non-recurring charges or credits; (vii) foreign
exchange rates; and (viii) any other significant events or circumstances that
the Committee determines would render the Objective Performance Goals
unsuitable. Any such inclusions or exclusions shall be prescribed in a form that
satisfies the requirements for “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code, or any successor provision thereto.

 

¡    The Committee shall select the Objective Performance Goals for each
Participant no later than ninety (90) days after the beginning of the applicable
Plan Year and while the outcome is substantially uncertain.

 

¡    The Committee shall select the amount of the Target Bonus for each
Participant that will be determined by achievement of the Objective Performance
Goals.

 

¡    If the Objective Performance Goals selected by the Committee are not met,
no Bonus or portion of any Bonus determined by those goals is payable under the
Plan.

 

Ø      Individual Goals

 

¡    The portion, if any, of the Target Bonus not determined by achievement of
the Objective Performance Goals may be determined by the Participant’s
achievement of subjective individual goals (“Individual Goals”). In such case,
the Committee shall approve such goals. The portion, if any, of the Target Bonus
determined by Individual Goals is not intended to qualify as performance-based
compensation under Section 162(m).

 

¡    The maximum performance level for each Individual Goal is 100%.

 

2



--------------------------------------------------------------------------------

Bonus Payout and
Eligibility   

Bonus Payout for each Participant is based on the achievement of the Objective
Performance Goals, and Individual Goals, as applicable. A Bonus Payout under
this Plan is earned as of the end of the applicable Plan Year and will be paid
according to the Plan, if the Participant:

 

¡ remains a Starbucks partner through the end of the applicable Plan Year,
unless employment is terminated prior to the end of the Plan Year due to death
or disability, and

 

¡ refrains from engaging during the applicable Plan Year, directly or
indirectly, in any activity that competes with Starbucks field of business or
that could be construed as misconduct, as determined by the Committee in its
sole discretion.

 

The Committee, based on such further considerations as the Committee in its
discretion shall determine, may determine that the Bonus Payout for any
Participant will be less than (but not greater than) the amount earned by such
Participant under the Plan.

 

Bonus Payout
Calculation

  

 

Within ninety (90) days after the beginning of the applicable Plan Year and
while the outcome is substantially uncertain, the Committee shall review and
approve the following for each Participant: the Target Bonus, the portion of the
Target Bonus determined by the Objective Performance Goals, the Objective
Performance Goals, and the relative weighting of the Goals for the Plan Year.
Those metrics, in addition to the Individual Goals, if applicable, will be used
to calculate the Bonus Payout for each Participant.

 

As soon as reasonably practicable following the conclusion of the applicable
Plan Year and before the payment of any Bonus, or portion of any Bonus,
determined by the Objective Performance Goals, the Committee will certify, in
writing, the extent, if any, of the achievement of the Objective Performance
Goals, and (i) the potential maximum Bonus Payout for the Bonus, or the portion
of the Bonus, determined by the Objective Performance Goals that each
Participant is eligible to receive with respect to the applicable Plan Year; and
(ii) the actual Bonus Payout, if different, for the Bonus, or the portion of the
Bonus, determined by the Objective Performance Goals that the Committee has
determined the Company will pay to the Participant.

 

The maximum Bonus Payout for the achievement of Objective Performance Goals is
$10 million to any one Participant in any Plan Year.

 

Bonus Payout
Prorations

  

 

For any partner who meets eligibility criteria and becomes a Participant after
the start of the Plan Year or whose employment with Starbucks is terminated
prior to the end of the Plan Year because of disability or death, the Committee:
(i) shall prorate the Bonus Payout related to the Objective Performance Goals;
and (ii) in its discretion, may prorate the Bonus Payout related to Individual
Goals. If the Participant is on a leave of absence for a portion of the Plan
Year, the Committee in its discretion may reduce the Participant’s Bonus Payout
on a pro-rata basis.

 

The proration is based on the number of full months during which the Participant
participated in the Plan during the Plan Year. Credit is given for a full month
if the Participant is eligible for 15 or more calendar days during that month.

 

If a Participant changes positions within Starbucks during the Plan Year, the
Committee, in its discretion, may prorate the Participant’s Bonus Payout by the
number of months in each position.

 

3



--------------------------------------------------------------------------------

Administration  

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall be authorized and empowered to do
all things that it determines to be necessary or appropriate in connection with
the administration of the Plan, including, without limitation, the authority to:

 

¡ approve the Plan design, Objective Performance Goals, and Individual Goals (if
applicable) for each Participant;

 

¡ determine and certify the achievement of the Objective Performance Goals and
Individual Goals;

 

¡ approve the Bonus Payout calculation and Bonus Payout for each Participant;

 

¡ prescribe, amend and rescind rules and regulations relating to the Plan and to
define terms not otherwise defined herein;

 

¡ interpret and construe the Plan, any rules and regulations under the Plan and
the terms and conditions of any Bonus granted hereunder, and to make exceptions
to any such provisions if the Committee, in good faith, determines that it is
necessary to do so in light of extraordinary circumstances and for the benefit
of Starbucks;

 

¡ approve corrections in the documentation or administration of any Bonus; and

 

¡ make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

In the event of a dispute regarding the Plan, the Participant may seek
resolution through the executive vice president, Partner Resources and the
Committee. All determinations by the Committee and/or the executive vice
president, Partner Resources shall be final and conclusive.

 

Bonus Payout
Administration  

The Bonus Payout will be made as soon as administratively feasible following the
approval by the Committee subsequent to the end of the applicable Plan Year. The
Bonus Payout is expected to be within approximately 75 days of the Plan Year
end, but in no event later than the last day of the fiscal year following such
Plan Year. No amount is due and owing to any Participant before the Committee
has approved the Bonus Payout, and no Bonus Payout with respect to the Objective
Performance Goals will be made unless and until the Committee makes a
certification in writing regarding the achievement of the Objective Performance
Goals as required by Section 162(m).

 

The Company will withhold amounts applicable to federal, state and local taxes,
domestic or foreign, required by law or regulation. Contributions for Future
Roast 401(k) and Management Deferred Compensation Plan (MDCP) are deducted from
cash Bonus Payouts, based on the Participants’ elections then in effect.

 

No Rights to
Employment  

The Plan is not a contract of employment for any period of time. Any Participant
may resign or be terminated at any time for any or no reason. Employment and
termination of employment are governed by Starbucks policy and any applicable
employment agreement and not by the Plan.

 

Amendments and
Termination  

The Plan will be reviewed by the executive vice president, Partner Resources and
the Committee on a periodic basis for revisions. The Committee reserves the
right at its discretion with or without notice, to review, amend or terminate
the Plan, at any time.

 

Recovery of Incentive
Compensation Policy   For participants subject to the Starbucks Recovery of
Incentive Compensation Policy, all amounts earned under the Plan are subject to
the Policy, as in effect from time to time, a current copy of which may be
requested from Starbucks at any time, and the terms and conditions of which are
hereby incorporated by reference into the Plan.

 

4



--------------------------------------------------------------------------------

Section 409A of the
Code  

To the extent applicable, it is intended that the Plan and any bonuses granted
hereunder either be exempt from the requirements of, or else comply with the
requirements of, Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service. Any provision that would cause any
award granted hereunder to incur additional taxes under Section 409A of the Code
shall have no force or effect until amended to comply with Section 409A of the
Code, which amendment may be retroactive to the extent permitted by Section 409A
of the Code.

 

Unfunded Plan   The Plan is intended to be an unfunded plan. Participants are
and shall at all times be general creditors of the Company with respect to their
Bonuses, if any. If the Committee or the Company chooses to set aside funds in a
trust or otherwise for the payment of bonuses under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

 

5